Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doan et al (US 2004/0035821 A1).

Regarding claim 14, Doan et al discloses a method of manufacturing a microelectromechanical system (MEMS) device (Fig. 6A-8 and paras 48-70), the method comprising:
obtaining a material stack (Figs. 6A-6H) comprising a titanium based layer (claim 9) ;
etching the titanium based layer to form a titanium based pad (claim 9), the titanium based pad over a hinge layer (350, claim 9);
forming a sacrificial layer (290, 310) over the titanium based pad (para 5);
forming a via in the sacrificial layer over the titanium based pad (Fig. 6E, via);
forming a mirror metal layer (Fig. 6A, 300) on the sacrificial layer and in the via; and
removing the sacrificial layer (paras 66 and 69).

Regarding claim 15, the method of claim 14, wherein the titanium based layer comprises titanium nitride (claim 9).

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-5, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the a method, comprising:
forming an aluminum silicon layer on a metal layer;
forming a titanium nitride layer on a surface of the aluminum silicon layer opposite the metal layer;
etching the titanium nitride layer to create a titanium nitride pad;
forming a torsion hinge in the metal layer, wherein the titanium nitride pad is on the torsion hinge;
depositing a sacrificial layer over the torsion hinge and titanium nitride pad;
forming a via in the sacrificial layer from a surface of the sacrificial layer opposite the torsion hinge to the titanium nitride pad;
depositing a metal mirror layer on a surface of the sacrificial layer opposite the torsion hinge and in the via on the titanium nitride pad; and
removing the sacrificial layer.
Regarding claims 6-13, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the method, comprising:
forming a first layer comprising titanium on a metal layer;
forming a first aluminum silicon layer on a surface of the first layer opposite the metal layer;
etching the first layer to form a titanium-based pad;
forming a torsion hinge in the metal layer, wherein the titanium-based pad is on the torsion hinge;
depositing a sacrificial layer over the torsion hinge and over the titanium-based pad;
forming a via in the sacrificial layer from a surface of the sacrificial layer opposite the torsion hinge to the titanium-based pad;
depositing a metal mirror layer on a surface of the sacrificial layer opposite the torsion hinge and into the via on the titanium-based pad; and
removing the sacrificial layer.
Regarding claims 16-20, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the material stack comprises an aluminum silicon layer between the titanium based layer and the hinge layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/2/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872